Jueces disidentes:
Sres. Hernández y MacLeary.

Opinión disidente de los Jueces Asociados Sres. Hernández y MacLeary.

Los Jueces Asociados que suscriben no están conformes con la anterior sentencia, dictada por la mayoría de sus com-pañeros, y en su lugar formulan su opinión en los términos siguientes:—
Aceptan los fundamentos de hecho de la expresada sen-tencia y los adicionan, con los siguientes:
Resultando: que según informe que en copia obra en autos, y que por orden de la Junta de Terrenos baldíos emitió su Vocal Don Lucas García Buiz, en ocho de Marzo de 1869, el Conde de Sambuy, 'en representación de los derechos de la Sucesión del Duque de Mahón dirigió con fecha 25 de Julio de 1865, al Gobernador General de esta Isla, una instancia aeom-*251pañando dos documentos públicos otorgados en Avignon, de Francia, en 10 del citado Julio, á saber, un poder general que la Duquesa de Mahón otorgó á favor del Conde de Sambuy, y un instrumento público en el que, entre otras cosas, se recono-cían en favor de la Srta. María Antonia G-abriela Balbo Ber-thone de G-rillon, el título ducal de Mahón con la Grandeza de España de Ia. Clase, y el Mayorazgo instituido para esas dig-nidades, por escritura otorgada en Madrid el 17 de Agosto de 1794, asignándose á dicho Mayorazgo las tierras cedidas al Duque de Mahón, según título expedido por el^Capitán General, Don Miguel de Latorre, en 10 de Marzo de 1^30, y adjudi-cándose á los demás herederos las tierras restantes que en esta isla eran del Duque de Mahón, cuyos documentos presen-taba el Conde de Sambuy, según su manifestación, para que se conservaran en el Gobierno con los demás referentes al Duque de Mahón, tomándose antes razón de ellas- en la Conta-duría General, Audiencia del Territorio, Alcaldiá de Lares y Anotación de Hipotecas, á fin de que las autoridades compe-tentes pudieran velar sobre la concesión del Bey Don Cár-los III y sobre la fundación del Duque de Mahón, Conquistador. de menorca, documentos que con la instancia frieron re-mitidos por el Gobernador General, para informe, á la Junta de Terrenos baldíos, habiendo comisionado dicha Junta á su Vocal Don Lucas García Buiz para la redacción del informe pedido.
■Resultando: que el citado Vocal, examinados los antece-dentes necesarios, estimó que procedía informar al “Excmo. Sr. Gobernador Superior Civil” “que no pudiendo ser aquella sucesión (la del Duque de Mahón) considerada como dueña del terreno mencionado en’la forma indeterminada en que se presenta, si la expresada sucesión ó su representante enten-dieran conveniente el sostener ó reivindicar el dominio sobre tales tierras, preciso es que éstas se determinen, y caso de que resultaren en cultivo ó usufructo, que la misma sucesión ó representantes de los Duques hubieren otorgado, habrá de *252respetarse su derecho en ellas, raás si encontraren oposición en otros particulares que con diferente título lleven las tierras en cultivo, tendrá necesidad la representación de los Duques de acudir á los Tribunales de Justicia, únicos competentes para entender en las contiendas sobre propiedad, y por último, que si baldías y no ocupadas, aparecieren las tierras, será de las facultades de la Junta el conocer sobre la validez ó nulidad de la concesión, según estime procedente. Puede así mismo informarse al Excmo. Sor. Gobernador Superior Civil, que de los instrumejLl*os públicos dirigidos por el Sr. Conde de Sam-buy, con su carta de 25 de Julio de 1885, no procede, según las disposiciones vigentes, tomar razón en la Audiencia del Territorio y Contaduría General, ni puede, de oficio, preve-nirse que se tome razón en las Anotaciones.de Hipotecas res-pectivas. Ofrécese en la carta y escrituras remitidas por Conde de Sambuy, otro particular, y es, el referente á la insti-tución de un Mayorazgo para el Ducado de Malión y Grandeza de España, que le es aneja, vinculando al efecto, y con aquél objeto, una de las cuatro leguas de terrenos cedidas en la isla al primer Duque. Ya por ser anteriormente necesaria la Eeal licencia para vincular bienes, ya porque en el día está prohi-bida la fundación de Mayorazgos, pudiera indicarse que como contrarias á nuestra legislación vigente, par.ece que no pueden tener en la isla efectos legales el gravamen y trabas constitui-tener en la isla efectos legales el gravámen y trabas constitui-das sobre la dicha legua de terreno, por la escritura de Avignon. En los términos expuesos, ú otros que la Junta estime más procedentes, pudiera evacuarse el informe reclamado por el Excmo. Sr. Gobernador Superior Civil, Puerto Eico, Marzo 8 de 1869. García Euiz.”
Bsultando: que la Junta de terrenos baldíos se conformó con el informe de su Vocal, y también lo aceptó el Consejo de Administración, recomendando resolución en el mismo sen-tido, con fecha catorce de Junio de 1869, sin que conste lo que resolviera el Gobernador.
*253Resultando: que en cumplimiento del acuerdo del Teso-rero de Puerto Pico, de 4 de Septiembre de 1900, según consta en expediente que ha venido al juicio, al ser requeridos los poseedores de los terrenos que reclama como suyos el deman-dante, ninguno de ellos presentó título de propiedad, y muchos manifestaron que el título de la concesión que se les hizo en el año 1854, existía archivado en la Alcaldía de Lares.
Resultando: que también en cumplimiento del expresado decreto del Tesorero, vinieron á figurar en el Eeparto de la contribución territorial para el año económico tie 1900 á 1901, los poseedores de los terrenos de que se trata, con el número de cuerdas que cada uno de ellos poseía, y que ascienden en su totalidad á 3,826 cuerdas con 50 céntimos de otra.
Aceptan los Jueces disidentes, además de los Besultandos de la sentencia dictada, los Considerandos Io, 2o, 3o, 4o, 5o, y 6o, de la misma, adicionándolos con los siguientes:
Considerando: que la acción reivindicatoría del dominio de una cosa solo puede prosperar cuando, además de acreditarse el dominio y la identidad de la misma, se ejercita aquélla contra el tenedor ó poseedor de la cosa que se trata de reivindi-car, según así lo declaró esta Corte Suprema en sentencia de 24 de Octubre de 1900, conforme con la Jurisprudencia del Tribunal Supremo de Justicia de España, anterior á la extin-ción de su soberanía en esta Isla.
Considerando: que si bien aparece justificado en el juicio, que el Duque de Mahón Grillón fue puesto en posesión de los terrenos de que se trata, en 22 de Abril de 1829, y el 10' de Mar-so del año siguiente, se le expidió título de amparo de los mis-mos, obteniendo así un verdadero título de propiedad, no abso-luto é irrevocable, sino sujeto á las condiciones que regulaban la concesión de terrenos baldíos, dicho título quedó sin efecto desde que la Junta de terrenos baldíos, por acuerdo.de 3 de Abril de 1854, previa formación del oportuno expediente, de-claró revertidos aquellos terrenos á la Corona de España, atendido el estado de abandono en que se encontraban.
*254' Considerando: que el expresado acuerdo de 3 de Abril de 1854 fue dictado en cumplimiento de Eeal Orden de 15 de Sep-tiembre de 1852, que declaró se estaba en el caso de proceder sin demora á la reversión de las 27 caballerías que sin cuidado, ni cultivo del concesionario, se bailaban en Rio-Grande y Lares, y por tanto la fórmula que contiene ©1 acuerdo “sin perjuicio de dar cuenta á la Reina de tal determinación”, no puede significar que no surtiría desde luego efectos legales, ó que quedaría en suspenso basta que descendiera la real apro-bación, sino c?u^ era eficáz basta que fuera modificado ó dero-gado por la Soberana de España; y tan es así, que la misma Junta de terrenos baldíos, en acuerdo posterior, á pedimento de la Junta Municipal de Lares, que manifestaba la conve-niencia de que fueran agraciados setenta y cuatro vecinos con los terrenos que estaban poseyendo de los que pertenecieron al Duque de Mahón Grillón, acordó la concesión á tales posee-dores, bajo condición de que los terrenos de cada uno no pasa-ran de cien cuerdas y en el término de dos meses se sacaran las oportunas comisiones para la mensura.
Considerando: que la Real Orden de 8 de Abril de 1857 no dejó sin efecto el acuerdo de la Junta de terrenos baldíos, de 3 de Abril de 1854, ni la concesión hecha posteriormente á 74 poseedores de los terrenos que habían pertenecido al Duque de Mahón Grillón, sino que dispuso, en vista de una instancia de la Duquesa de Mahón Crillón á la Reina de España, en de-manda de prórroga de tiempo para la reversión al Estado de los terrenos concedidos al primer Duque de Mahón Crillón, se informara á la autoridad real sobre los antecedentes y es-tado del negocio, y se diera parecer sobre el modo de conciliar los intereses de familia del Duque con los de la Agricultura de esta Isla, suspendiéndose hasta tanto dictara la Reina re-solución definitiva, los efectos del aviso que por conducto del Cónsul de Francia se había dado á los herederos del Duque, sin adjudicarse en el Ínterin, de ningún modo, á nuevos con-cesionarios, los terrenos aún no reducidos á cultivo; y como *255«1 aviso á la sucesión del Duque, por conducto del Consul de Francia, tuvo por objeto enterarla de que, si aún queriá con-servar algunos terrenos de los que la fueron concedidos en Fajardo, Naguabo ú otro punto cualquiera, no se menciona expresamente á Lares, nombrara apoderado que exhibiera la mensura y deslinde de ellos y los pusiera en cultivo, den-tro de un año, satisfaciendo los derechos reales, pues en ese caso serían respetados los que la asistieran, y de lo contrario, ■se revertirían á la Corona, conforme á la Circular cuya co-pia se acompañó al aviso, es claro que ese avis»,.cuya minuta •obra en autos, y es de fecha 7 de Junio de 1856, no se refiere al acuerdo de la Junta de terrenos baldíos, de 3 de Abril de 1854, y por tanto, la Real Orden de 8 de Abril de 1857, no es derogatoria del repetido acuerdo, ni suspendió los efectos del mismo, con tanta mayor razón cuanto que el aviso se refiere á terrenos no revertidos á la Corona de España, como lo ha-bían sido los que son materia del juicio, y la Real Orden sólo prohibe el otorgamiento de nuevas concesiones, sin anular las •que se hubiesen hecho, como las de los setenta y cuatro ve-cinos de Lares.
Considerando que en corroboración de que la Real.Orden ■de 8 de Abril de 1857 no dejó sin efecto el acuerdo de la Junta de terrenos baldios de 3 de Abril de 1854, concordante con la Real Orden de 15 de Setiembre de 1852, viene la otra Real Orden de 20 de Enero de 1859, en que la Reina de España or-dena al Gobernador General de esta Isla preste al Conde Man-fredo Bertone de Sambuy toda la protección y facilidades •que por su rango merecía, á fin de que practicara las gestiones convenientes para reivindicar los terrenos heredados por su hija política y pupila, la Señorita Da. María Berton de Cri-llón, Duquesa de Mahón y Grande España de Ia Clase, sin uue se ordenara la restitución de terrenos determinados á la ■expresada Señorita, por lo cuál es claro que el decreto del Gobernador General de esta isla, de 7 de Abril de 1859, or-denando que la representación del Duque de Mahón fuera po-*256sesionada nuevamente de los terrenos que le fneron expropia-dos por los linderos qne marcaran los planos y documentos que produjera, dejando á salvo los derechos de los que se hallaran poseyéndolos en todo ó en parte, los que se venti-larían donde y en la forma que correspondiera á derecho, lé jos de estar conforme con aquélla real orden, que era mera-mente de protección ó recomendación, está en abierta contra-dicción con la misma, pues el Gobernador en vez de prestar facilidades y protección al mencionado Conde, para la reivin-dicación de 1¿)í* terrenos que pretendía, le otorgó la posesión de ellos, que era función propia de la Junta de terrenos bal-díos, po ser ésta la que había ordenado la reversión de dichos terrenos á la Corona de España.
Considerando que la copia del oficio de 4 de Jimio de 1859,. dirigido al Gobernador General de esta Isla, en que se mani-fiesta, por la Alcaldía de Lares, que tiene el honor de elevar' á aquella superior autoridad el expediente instruido sobre la. posesión dada al Conde de Sambuy, como representante de la. Sucesión del Duque de Mahón Crillión, de 20 caballerías y dos tercios de terreno en barrio de Cibao de la jurisdicción de-dicho pueblo, todo en virtud de la comunicación de dicho Go-bernador de 7 de Abril del mismo año, que obraba por cabeza, del referido expediente, sólo ofrece un principio de prueba escrita, pero no una prueba cumplida y acabada de que el Conde de Sambuy, en la representación indicada, fuera puestoen ¡Dosesión de esas mismas veinte caballerías y dos tercios de terreno pues semejante prueba solo puede derivarse del acta, de posesión correspondiente, y la falta de dicha acta ha de-bido suplirse justificando por otros medios, á satisfacción del Tribunal, que el decreto de 7 de Abril de 1859, fué debida-mente cumplido, no obstante la concesión hecha á 74 vecinos de Lares por la Junta de terrenos baldíos, después de la-Resolución de la misma Junta de 3 de Abril de 1854, rever-tiendo á la Corona de España las tierras del Duque, justifi-cación tanto más necesaria, cuanto que por escritura pública; *257otorgada en 5 de Julio de 1900, varios individuos, llamándose dueños y poseedores por títnlo derivado de aquella concesión, de las mismas tierras cuyo dominio reclama el demandante, las vendieron, por ocho mil pesos provinciales, á Don Virgi-lio Acevedo Hernández, y habiendo alegado la parte actora qne los concesionarios agraciados por la Junta de terrenos baldíos, en 1854, fueron desposeídos de los derechos adqui-ridos» y si continuaron en la finca fné en clase de colonos, pa-gando arrendamiento á la Sucesión del Duque de Mabón, deber suyo era traer á los autos prueba de la*eeistencia del arrendamiento alegado, con cuya prueba hubiera acreditado que los vendedores están poseyendo á título de arrendata-rios y que á la Sucesión del Duque correspondía el derecho dominical.
Considerando que las certificaciones de contribuciones satisfechas por el Duque de Mabón Chillón, por la Sucesión de dicho Duque, ó por la Duquesa de Mabón Chillón, desde el año de 1862 á 1889, no pueden suplir la falta de prueba de po-sesión, pues aparte de que esas certificaciones no expresan con claridad y precisión los terrenos á que se refieren, llena-rían sólo uno de los requisitos que para justificar posesión de bienes raices exigen los artículos 391 de la Ley Hipotecaria y 436 del Reglamento para su ejecución.
Considerando que de los términos en que está redactado el oficio de la Alcaldía de Lares de 4 de Junio de 1859, no es posible deducir con qué formalidades se llevó á efecto la po-sesión ordenada por el Gobernador General, ni si fué por los mismos puntos que se marcaban en el título de amparo de 10 de Marzo de 1830, ni si hubo reclamaciones, ó nó, por parte de los que estaban poseyendo, ni si esas reclamaciones, en su caso, fueron resueltas por el Alcalde de Lares, ó se reservó su resolución al Gobernador General, ni si los poseedores fueron desposeídos, ó se les permitió que continuaran pose-yendo, cuyos datos son necesarios para venir en conocimiento de la naturaleza, extensión y alcance de la posesión que se *258diera al Conde de Sambuy, y poder precisar si los terrenos objeto de la posesión, son los mismos que el demandante re-clama como de su propiedad.
Considerando que la representación de la parte deman-dante lia presentado como justificantés del dominio alegado la documentación que á ese fin le pareció oportuna; y por lo que se deja expuesto no es bestante para la justificación de dicho dominio; pero no ha alegado la prescripción como me-dio de adquirirlo, y por tanto no pueden invocarse en apoyo de su dereclío los artículos 2o, y 3o, del Reglamento para la composición de terrenos realengos en esta Isla,, aprobado por Real- Decreto de 27 de Abril de 1884, ni la Real Orden de 20 de Agosto de 1888, que modifica el artículo 3 de dicho Reglamento; pero aún en el supuesto de que oportunamente se hubiera alegado la prescripción, debería ésta desestimarse, por cuanto el demandante no ha justificado, como era de su deber, la posesión no interrumpida de los terrenos de que se trata por más de treinta años. ■
Considerando que según los artículos 348, y 430 del Código Civil antiguo, que son los 354 y 433 del actualmente vigente, el propietario tiene acción contra el tenedor y el poseedor de la cosa para reivindicarla, y la posesión natural es la tenen-cia de una cosa ó el disfrute de un derecho por una persona, siendo posesión civil esa misma tenencia ó disfrute, unidos á la intención de haber la cosa ó derecho como suyos; y que por tanto, no siendo poseedor El Pueblo de Puerto Rico, de los terrenos de cuyo dominio se trata en el presente juicio, no ha podido ejercitarse contra él la acción reivindicatoria, la que ha debido dirigirse contra los que estaban poseyendo y dis-frutando dichos terrenos, y aún hoy, los poseen y usufructúan, alegando sobre ellos derechos dominicales, según se desprende de la escritura de venta otorgada en 5 de Julio de 1900, á favor de Don Virgilio Acevedo, y de la circunstancia de fi-gurar hoy en el reparto de contribuciones, dichos poseedores, á virtud de la orden del Tesorero de esta Isla de 4 de Setiem-*259bre de 1900, sin que la inscripción de posesión, hecha en el Registro de la Propiedad de Agnadilla, á favor de El Pueblo de Puerto Rico, sea bastante para dar á éste el carácter de poseedor, de qne venía careciendo, pues tal inscripción no puede convertir en real y verdadero, un hecho qne no lo es.
Considerando que la certificación expedida por el Tesorero de Puerto Rico, en 14 de Septiembre de 1900, para que se lle-vara á efecto, en el Registro de la Propiedad de Aguadilla, á favor de El Pueblo de Puerto Rico, la inscripción de posesión de los terrenos vendidos por escritura públicS «le 5 de Julio del mismo año, á Don Virgilio Acevedo y Hernández, no lle-naba los requisitos que exige el artículo 36 del Reglamento para la ejecución de la Ley Hipotecaria, ni tampoco podía llenarlos, pues el más fundamental de esos requisitos, ó sea la posesión de los terrenos de que se trata, faltaba en el presente caso, por la razón clara y evidente de que El Pueblo de Puerto Rico no estaba poseyendo dichos terrenos, siendo por tanto nula la inscripción que de la posesión se hizo en el referido Registro de la Propiedad.
Considerando: que según la sección de la Ley de la Asam-blea Legislativa de 12 de Marzo del año próximo pasado, transformando el Tribunal Supremo de Puerto Rico, de Corte de Casación, en Corte de Apelación, este Tribunal, en sus deliberaciones y fallos, no se limitará solamente á infrac-ciones de. ley ó quebrantamientos de forma, según fueren señalados, alegados ó salvados por los litigantes, ó según se hicieran constar en sus exposiciones y excepciones, sino que, con el más alto fin de justicia, puede también entender en to-dos los hechos y tramitaciones, tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor ad-ministración de justicia y del derecho y evitar injusticias y demoras.
En consecuencia de todo lo expuesto, vistos los textos le-gales ya citados, y las sentencias del Tribunal Supremo de España de 10 de Abril de 1872, 4 de Diciembre de 1888 y 5 *260de Octubre de 1892, la primera en pleito sobre reivindicación de una finca y pago de maravedís, la segunda en pleito sobre nulidad de deslinde y reivindicación de terrenos, y la tercera en pleito sobre reivindicación, y la sentencia de esta Corte Suprema de 24 de Octubre de 1900, los Jueces que suscriben opinan que desestimándose la excepción de falta de perso-nalidad en el demandante, alegada por la parte demandada, se declare sin lugar le demanda, en cuanto por ella se solicita la declaratoria de propiedad de los terrenos á que se refiere á favor de M¿\* Pierre Enmanuel Baron du Laurens d’ Oise-lay, y con lugar en cuanto á la cancelación de la inscripción de posesión de dichos terrenos, hecha en el Begistro de la Propiedad de Aguadilla en nombre de El Pueblo de Puerto Bico, sin perjuicio de que el demandante y demandado pue-dan ejercitar sus derechos en la forma correspondiente, y contra quién proceda en cuanto al derecho dominical de que se crean asistidos sobre los repetidos terrenos, entendién-dose las costas del juicio y del recurso sin expresa condena-ción.